Citation Nr: 1815843	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer due to herbicide agent exposure.

2.  Entitlement to service connection for coronary artery disease due to herbicide agent exposure.

3.  Entitlement to AL amyloidosis due to herbicide agent exposure. 

4.  Entitlement to service connection for erectile dysfunction secondary to prostate cancer. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1994.  The Veteran served in Thailand from January 1967 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for prostate cancer, erectile dysfunction secondary to prostate cancer, and ischemic heart disease.  The Veteran filed a timely notice of disagreement (NOD) in March 2014.

This matter also comes before the Board from a June 2017 rating decision which denied service connection for AL amyloidosis.  The Veteran filed a timely NOD in July 2017.

In January 2018, the Veteran testified at a Central Office hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with prostate cancer, coronary artery disease, and AL amyloidosis.  

2.  The evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents while serving in Thailand from January 1967 to December 1967. 


CONCLUSIONS OF LAW

Resolving all doubts in the Veteran's favor, the criteria to establish service connection for prostate cancer, coronary artery disease, and AL amyloidosis due to herbicide agent exposure have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the claims for entitlement to service connection for prostate cancer, coronary artery disease, and AL amyloidosis due to herbicide agent exposure.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Certain chronic diseases may be presumed to be service connected as due to exposure to herbicide agents if manifested in a veteran who served in Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The presumptive provisions of 38 U.S.C. § 1116 have been extended to encompass veterans shown to have been otherwise exposed to tactical herbicides in service, including while serving in Thailand, or on the DMZ in Korea. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases and presumptive service connection allowed for the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5.

The majority of veterans in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter (during the Vietnam Era) as shown by MOS (military occupational specialty) or other credible evidence, herbicide exposure should be acknowledged on a facts-found basis.  M21-1, IV.ii.1.H.5.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id. at note 3. 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for prostate cancer, coronary artery disease, and AL amyloidosis.  Specifically, the Veteran contends that he was exposed to herbicide agents while serving in Korat, Thailand.

The record shows that the Veteran was diagnosed with prostate cancer in September 2012, coronary artery disease in November 2005, and AL amyloidosis in September 2016. 

Therefore, the critical question in this case is whether or not the Veteran served at or near the perimeter while he was stationed at Korat.  If so, it may reasonably be conceded that he was exposed to herbicides while serving in Thailand.  

The Veteran's service personnel records reflect that he was stationed in Thailand from January 1967 to December 1967.  The Veteran was assigned to the 379th Signal Battalion, which was located in Korat, Thailand.  The Veteran's service personnel records reflect he was a supply clerk but are otherwise silent for duties that would place him near the perimeter.  At the January 2018 Central Office hearing, the Veteran testified that he worked near and crossed the perimeter in his duties as a supply clerk while stationed at Korat.  He also testified that he was ordered to perform guard duty along the perimeter while the base was being built up, that his living quarters were near the perimeter, and that physical training took place near the perimeter.  The Veteran also testified that his plane stopped in Vietnam on the way to and from Thailand, with about an hour layover off the plane while the plane refueled. 

The Veteran submitted several buddy statements in support of his claims, including a letter from B.W.  In this letter, B.W. states that he was stationed in Korat, Thailand from March 1967 to September 1967 with the 501st Field Depot 9th Logistical Command and that while driving the perimeter of the base looking for supplies, he would occasionally meet the Veteran while the Veteran was walking guard duty along the perimeter and fenced areas.  See letter of B.W. submitted January 2017.

The Veteran also submitted documents concerning herbicide agent use at Korat and a map of Korat.  One map shows the physical training and recreation areas across from the perimeter, as well as the "hootch" living quarters, which were living quarters with only screens and no windows, also near the perimeter.  See Department of the Air Force Master Base Plan Korat Air Base Map 2 submitted by the Veteran.  The Veteran also submitted photos which note that they are of the "hootch" living quarters located across from the perimeter at Korat in late 1967.

The Veteran's service personnel records clearly indicate that he was stationed at Korat from January 1967 to December 1967.  He has also provided lay evidence regarding the circumstances of his service indicating that he worked at or near the base perimeter as part of his regular duties as a supply specialist and on guard duty, which he is competent to report.  The Board notes that U.S. Army personnel may have provided security early in the Vietnam War before bases were fully functional.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b (Verifying Exposure to Herbicides in Thailand During the Vietnam War).  

It is acknowledged that a May 2017 DPRIS response indicates that there was no evidence to confirm tactical herbicide exposure.  It did not, however, address exposure to commercial herbicides.  The Board finds no reason to find that the Veteran's accounts not credible.  His descriptions are consistent with the circumstances of his service.  The record shows that the Veteran served in Thailand during the Vietnam Era.  Based on the finding above, the Board finds the evidence at least in equipoise regarding whether he was exposed to herbicide agents in service.  

In addition there are numerous private medical opinions on file which directly link the Veteran's claimed disabilities to his inservice herbicide exposure.  See January 2017 statement from Dr. Holkova, M.D. (AL amyloidosis); January 2017 statement from Dr. Harriet Schanzer (coronary artery disease, AL amyloidosis and prostate cancer); December 2016 statement from Virginia Urology (prostate cancer). 

All of the requirements for substantiating claims of service connection based on exposure to herbicide agents have been met; therefore, service connection for prostate cancer, coronary artery disease, and AL amyloidosis is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for prostate cancer due to herbicide agent exposure is granted.

Entitlement to service connection for coronary artery disease due to herbicide agent exposure is granted.

Entitlement to service connection for AL amyloidosis due to herbicide agent exposure is granted. 


REMAND

The Veteran contends that service connection is warranted for erectile dysfunction secondary to prostate cancer or due to herbicide agent exposure.  As discussed above, the Board has granted service connection for prostate cancer due to herbicide agent exposure.

The Veteran submitted a prostate cancer Disability Benefits Questionnaire from Dr. C.J date in November 2012.  The Veteran's physician noted that the Veteran had been diagnosed with prostate cancer and had erectile dysfunction, but indicated that the Veteran's erectile dysfunction was not at least as likely as not related to his prostate cancer.  See also male reproductive organ conditions Disability Benefits Questionnaire dated in December 2012. 

However, in a letter dated in December 2016, Dr. C.J. indicated that the Veteran's erectile dysfunction was secondary to his prostate cancer.  

The Board finds that the November 2012 and December 2016 opinions of Dr. C.J. are contradictory and neither opinion provided a rationale or basis.  Therefore, the Board finds the opinions are inadequate.

As the medical evidence of record is insufficient to decide the claim, the Board finds that a remand is warranted in order to obtain a VA medical opinion that addresses the nature and etiology of the Veteran's erectile dysfunction.   

Any outstanding, pertinent VA treatment records should be obtained and associated with the Veteran's claims file.  The most recent VA treatment records are dated in July 2017.  Any private treatment records identified by the Veteran should also be obtained and associated with the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any VA treatment records dated since July 2017 and any private treatment records identified by the Veteran.

2.  Then, provide the Veteran's electronic claims file to a VA examiner for a medical opinion which addresses the nature and etiology of the Veteran's erectile dysfunction.  An examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If an examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether:

(a)  It is at least as likely as not (50 percent or greater possibility) that the Veteran's erectile dysfunction began during service or is otherwise related to service, including exposure to herbicide agents. 

(b)  If the examiner finds that the Veteran's erectile dysfunction is not caused by active service, then the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is caused or aggravated by his service-connected prostate cancer.  If the examiner finds that the Veteran's erectile dysfunction is aggravated by his service-connected prostate cancer, then he or she should quantify the degree of aggravation, if possible.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


